DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,190,457. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:

Application 17/514,904
Patent No. 11,190,457
1. A method, comprising, in response to a queueing delay of a queue being determined to be less than a threshold delay, queueing, by first routing equipment comprising a processor, in the queue, a communication for second routing equipment selected according to a first selection process as being on a route to destination routing equipment for the communication; and in response to the queueing delay of the queue being determined not to be less than the threshold delay, transmitting, by the first routing equipment, the communication to third routing equipment selected according to a second selection process different than the first selection process, wherein the third routing equipment is selected according to the second selection process without processing a header portion of the communication.
1. A first routing device, comprising: a processor; and a memory configured to store a queue and executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, from a second routing device via a network, a communication; in response to a queueing delay of the queue being determined to be less than a threshold, queueing, in the queue, the communication for a third routing device selected according to a first selection process as being on a route to a destination routing device for the communication; and in response to the queueing delay of the queue being determined to be equal to or above the threshold, transmitting the communication to a fourth routing device, wherein the fourth routing device is selected according to a second selection process different than the first selection process, wherein a header portion of the communication comprises a destination address of the destination routing device, and wherein the fourth routing device is selected according to the second selection process without processing the header portion to determine the destination address.
2. The method of claim 1, wherein the header portion of the communication comprises a destination address of the destination routing equipment, and wherein the third routing equipment is selected according to the second selection process without processing the header portion to determine the destination address.
Claim 1.
3. The method of claim 1, wherein the threshold delay is selected to reduce the queueing delay associated with the queue.
3. The first routing device of claim 1, wherein the threshold is selected to reduce the queueing delay associated with the queue.
4. The method of claim 1, wherein the threshold delay was selected based on a defined amount of reduction of queueing delay of the queue of the third routing equipment.
4. The first routing device of claim 1, wherein the threshold for the third routing device was selected based on a defined amount of reduction of queueing delay of the queue of the third routing device.
5. The method of claim 1, further comprising, storing, by the first routing equipment, a routing table comprising the route to the destination routing equipment, wherein the second routing equipment is selected according to the first selection process with reference to the routing table, and wherein the third routing equipment is selected further according to the second selection process without reference to the routing table.
5. The first routing device of claim 1, wherein the memory is further configured to store a routing table comprising the route to the destination routing device, wherein the third routing device is selected according to the first selection process with reference to the routing table, and wherein the fourth routing device is selected further according to the second selection process without reference to the routing table.
6. The method of claim 1, wherein the third routing equipment is selected further according to the second selection process based on a previously selected routing equipment selected for a previously received communication received prior to the queueing of the communication.
6. The first routing device of claim 1, wherein the fourth routing device is selected further according to the second selection process based on a previously selected routing device selected for a previously received communication.
7. The method of claim 1, wherein the network is a packet-switched network and the communication is a packet comprising the header portion and a data portion.
7. The first routing device of claim 1, wherein the network is a packet-switched network and the communication is a packet comprising the header portion and a data portion.
8. The method of claim 1, wherein queueing the communication in the queue comprises queueing the communication in the queue for transmission to the third routing equipment.
2. The first routing device of claim 1, wherein the communication is queued in the queue for transmission to the third routing device.


Claims 9-20 are rejected under same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468